NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/309,940 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on July 1, 2021, and is a 371 national stage application on December 30, 2019 which in turn claims priority to Italian application IT/102019000000004 with priority on January 2, 2019.
Claims 1-10 are pending and are rejected. Claim 1 is independent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A.
Claims 1-4 and 6-10 are rejected under 35 USC § 103 as being unpatentable over Kim et al. (“Kim”), United States Patent Application Publication 2009/0278798 published on November 12, 2019 in view of Wang et al. (“Wang”), United States Patent Application Publication 2019/0332140 published on October 31, 2019.

As to Claim 1, Kim teaches: A tactile sensing device, comprising: 
an elastically deformable annular band (4) (Kim: Fig. 10, par. 0033, an elastically deformable cover), defining a lower part (5) configured to remain exposed and to be placed in direct contact with an object to be touched and with a user's finger(Kim: Fig. 10, the lower part has a rubber cod [18]), and an upper part (6) configured to remain in an inner compartment of the detection tactile sensing device (Kim: Fig. 10, the upper part has a position sensor [12] and an accelerometer [16]; the sensors appear to be within the housing and “remain within”); 
a rigid support (7) fixed to said upper part (6) and placed outside it (Kim: par. 0150-51, the accerlerometer is inside the soft rubber cod [18] which is a rigid support) ; 
an electronic board (3) fixed to said rigid support (7), having at least one vibration sensor and a microprocessor functionally configured to receive electrical signals generated by said at least one vibration sensor corresponding to vibrations transmitted on the electronic board (3) (Kim: par. 0145, vibrations may be detected via the accelerometer; Fig. 10, par. 0155, the connector of the accelerometer may be considered an electronic board fixed to a rigid support; par. 0155, the accelerometer is a sensor that yields sensor outputs via a built-in electronic that coverts the charge signal (a type of microprocessor)).
.
    PNG
    media_image1.png
    471
    556
    media_image1.png
    Greyscale

Kim may not explicitly teach: a rigid body comprising a front cover (1) and a rear cover (2) that can be coupled together to define said inner compartment and at least one rigid curved surface (8) configured to come into direct contact with said finger of a user, said front cover (1) and said rear cover (2) being configured to enclose in the inner compartment, when coupled together, the upper part (6) of the annular band (4), the electronic board (3) and said rigid support (7), said rigid support (7) remaining in contact with an inner face of the rigid body.
Wang teaches in general concepts related to a ring device that is worn on a finger of a user (Wang: Abstract). Specifically, Wang teaches the ring has an elastic housing (Wang: Figs. 25-26, par. 0080, housing [44] is formed of a flexible polymer material). The ring device may have a front and a back part that is expandable and movable (i.e. front and rear cover coupled together) (Wang: Figs. 19-20 [44-1], [[44-2]). Sensors are present in the expandable tube portion and are in direct contact with the user (Wang: par. 0049, sensors [19], [32] include force sensors, audio optical, accelerometers and such). Wang also teaches processing circuitry in the devices to support the operation of the device (Wang: par. 0047).

    PNG
    media_image2.png
    733
    566
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim device by modifying the housing with the expandable two-part expandable housing as taught by Wang. Such a person would have been motivated to do so to allow for a better user experience in being able to allow the user to have additional surface area for the touch sensor input or measurement as needed (Wang: par. 0044).

As to Claim 2, Kim and Wang teach the limitations of Claim 1.
Kim further teaches: wherein said vibration sensor is either an inertial measurement system or a piezoelectric sensor (Kim: par. 0155, a piezoelectric sensor).

As to Claim 3, Kim and Wang teach the limitations of Claim 1.
Kim further teaches: comprising at least one force or pressure sensor (9) embedded in the lower part (5) of the annular band (4), said at least one force or pressure sensor (9) being configured for detecting a force with which an object is pressed against said lower part (5) of the annular band (4) (Kim: par. 0151, Fig. 10,force sensors [14] are attached to the finger pad).  

As to Claim 4, Kim and Wang teach the limitations of Claim 3.
Kim further teaches: wherein said at least one force sensor (9) is a resistive force sensor (Kim: par. 0156, the thin film force sensor may be resistive).  

As to Claim 6, Kim and Wang teach the limitations of Claim 3.
Kim further teaches: comprising a flexible strip (12) embedded in the lower part (5) of the annular band (4) (Kim: Fig. 10, the soft cover and rubber cod [18]), on said flexible strip (12) being installed said at least one force or pressure (9) and/or temperature (10) sensor and related electrical connections to said electronic board (3) to be read by the microprocessor (Kim: Fig. 10, par. 0155, the connector of the accelerometer may be considered an electronic board fixed to a rigid support; par. 0155, the accelerometer is a sensor that yields sensor outputs via a built-in electronic that coverts the charge signal (a type of microprocessor).  

As to Claim 7, Kim and Wang teach the limitations of Claim 3.
Wang further teaches: wherein said rigid support (7) is C-shaped so as to define a housing for a battery (11), said housing being longitudinally aligned with a finger of a user when the device is worn on said finger (Wang: par. 0068, the segmented structures [72] may have battery structures mounted in the housing [44]) par. 0069, the housing may have other shapes such as the a C-shape, as Examiner asserts).

As to Claim 8, Kim and Wang teach the limitations of Claim 1.
Kim further teaches: comprising a vibration actuator (17) functionally connected to said electronic board (3) and configured to vibrate said rigid body when it receives a corresponding command from the microprocessor (Kim: par. 0145, vibrations may be detected via the accelerometer; Fig. 10, par. 0155, the connector of the accelerometer may be considered an electronic board fixed to a rigid support; par. 0155, the accelerometer is a sensor that yields sensor outputs via a built-in electronic that coverts the charge signal (a type of microprocessor)).

As to Claim 9, Kim and Wang teach the limitations of Claim 1.
Kim further teaches: wherein said electronic board (3) comprises a wireless or wired communication interface, configured to transmit values detected by at least one sensor of the detection device to an external unit (Kim: par. 0155, two-wired or coaxial cable; Wang; par. 0083, wireless communication and transfer or information may be done).

As to Claim 10, Kim and Wang teach the limitations of Claim 1.
Kim further teaches: configured to be worn as a ring on a user's finger, with said lower part (5) of the deformable band (4) in contact with the skin of the finger on the palm side, and with said rigid curve surface (8) of the rigid body in direct contact with the back of the finger (Kim: Fig. 10, the lower part is in contact with the skin of the finger on the palm side and the rigid curve side is in contact with the back of the finger).   

B.
Claim 5 is  rejected under 35 USC § 103 as being unpatentable over Kim et al. (“Kim”), United States Patent Application Publication 2009/0278798 published on November 12, 2019 in view of Wang et al. (“Wang”), United States Patent Application Publication 2019/0332140 published on October 31, 2019 and in further view of Choi, United States Patent Application Publication 2017/0131772 published on May 11, 2017.

As to Claim 5, Kim and Wang teach the limitations of Claim 1.
Kim and Wang may not explicitly teach: comprising at least one temperature sensor (10) embedded in the lower part (5) of the annular band (4), said at least one temperature sensor (10) being configured to detect a temperature of an object in contact with said lower part (5) of the annular band (4).  
Choi teaches in general concepts related to electronic devices presenting haptic effects (Choi: Abstract). Specifically, Choi teaches that the device may be a ring type worn on a user’s finger (Choi: par. 0164, ring [911, 913]). The devices may have a temperature sensor in them to detect the temperature (Choi: par. 0197, [sensor [1240J]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim-Wang device by modifying the housing with the temperature sensor as taught by Choi. Such a person would have been motivated to do so to allow for a better user experience in being able to allow for all ambient environmental factors to be considered including temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al., United States Patent Application Publication 2020/0035071 (Jan. 30, 2020) (describing haptic ring device for mixed reality environments, using fluids);
Keller et al., United States Patent Application Publication 2018/0120936 (May 3, 2018) (describing fiducial rings in the mixed reality).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174